Citation Nr: 1808224	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  12-10 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease, prior to September 17, 2014.

2.  Entitlement to an initial rating in excess of 60 percent for coronary artery disease from September 17, 2014. 

3.  Entitlement to a schedular total disability rating based on individual unemployability due to service connected disabilities (TDIU) for the period beginning on April 15, 2012. 

4.  Entitlement to an extraschedular TDIU for the period prior to April 15, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Navy from November 1967 to August 1971 and February 1974 to February 1976.

These matters come before the Board of Veteran's Appeals (Board) on appeal from a March 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In August 2014 and April 2017, the Board remanded these matters to the Agency of Original Jurisdiction (AOJ) for additional development.

'The issue of entitlement to an extraschedular TDIU for the period prior to April 15, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 15, 2012, the Veteran's coronary artery disease was manifested by a workload of greater than 7 but not greater than 10 METs resulting in dyspnea, fatigue angina, dizziness, or syncope, or, required continuous medication. 

2.  From April 15, 2012 to January 19, 2016, the Veteran's coronary artery disease was manifested by a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.

3.  Beginning January 20, 2016, the Veteran's coronary artery disease manifested in a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness.

4.  The Veteran's service-connected disability has rendered him unable to secure and follow a substantially gainful occupation since April 15, 2012.


CONCLUSIONS OF LAW

1.  Prior to April 15, 2012, the criteria for an initial evaluation in excess of 10 percent for coronary artery disease have not been met.  38 U.S.C. §§ 1155 , 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7005 (2017).

2. The criteria for an initial rating of 60 percent, but no higher, for coronary artery disease from April 15, 2012 to September 16, 2014 were met.  38 U.S.C. §§ 1155 , 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2017).

3.  The criteria for an initial rating in excess of 60 percent from September 17, 2014 to January 19, 2016 were not met.  38 U.S.C. §§ 1155 , 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2017).

4.  The criteria for an initial rating of 100 percent for coronary artery disease from January 20, 2016 have been met.  38 U.S.C. §§ 1155 , 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2017).

5.  The criteria for entitlement to a schedular TDIU have been met, beginning April 15, 2012.  38 U.S.C. § 1155, 5107(b) (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1 ; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the Veteran has already been awarded staged ratings for the disability on appeal.  Accordingly, the Board will consider the propriety of the rating at each stage.

The Veteran's service connected coronary artery disease was rated as 10 percent disabling prior to September 17, 2014, and 60 percent disabling from September 17, 2014 under 38 C.F.R. § 4.104, Diagnostic Code 7005.  

Under 38 C.F.R. § 4.104, Diagnostic Code 7005, a 10 percent evaluation is assigned for coronary artery disease with a workload of greater than 7 METs but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required. 

A 30 percent evaluation is assigned for a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram (ECG or EKG), echocardiogram (echo) or X-ray. 

A 60 percent evaluation is assigned for more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A 100 percent evaluation is assigned for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

During an October 2010 VA contract examination, the Veteran stated that he experienced angina and daily dyspnea.  Further, he noted that he underwent angioplasties in 1997, 2002, 2004, 2008, and 2010.  The Veteran was noted to take medications for coronary artery disease to include aspirin.  The examination showed no evidence of congestive heart failure.  The VA contract examiner stated that the Veteran's estimated METs level is 2 to 3 due to angina and dyspnea.

However, in February 2011, a VA examiner opined that the Veteran's METs from a cardiac standpoint was 7 to 10 METs.  The VA examiner performed an extensive review of private cardiology records from 1997 through September 14, 2010, which the VA contract examiner did not.  The examiner noted that records on September 14, 2010 and June 14, 2010 attributed the Veteran's chest pains to a gastrointestinal etiology, not angina, and attributed the dyspnea to a pulmonary etiology.  The VA examiner stated that from a cardiac standpoint, it is clear that the Veteran's treating cardiologist considered the Veteran asymptomatic.  The private doctor attributed the Veteran's reduced activity levels to weight gain and musculoskeletal problems, not decreased METs due to ischemic heart disease on March 22, 2010.  The VA examiner referenced the Veteran's exercise stress tests in 1999, 2001, and 2002 with a METs of 11 or greater.  Further, 2010 cardiology tests demonstrated no ischemia with persantine stress test, normal ejection fraction of greater than 60 percent, and no evidence of left ventricular wall motion abnormalities.  Therefore, the VA examiner opined that the Veteran's METs from a cardiac standpoint are 7 to 10 METs.  The examiner also noted an electrocardiogram dated November 9, 2010 showed left ventricular size and contractions were normal.  

Accordingly, more weight is given to the VA examiner's February 2011 opinion, because the opinion was based on review of the entire file to include the treatment records from the Veteran's cardiologist, which showed no evidence of reduced activity due to coronary artery disease and that the chest pain and dyspnea were due to gastrointestinal and pulmonary problems.  In contrast, the October 2010 VA contract examiner based his METs estimate solely on the Veteran's reported symptoms.  Furthermore, since the VA examiner is a vascular surgeon and VA contract examiner is a doctor of internal medicine, the VA examiner has more expertise in the area of the heart and vascular conditions. 

In March and April 2011 statements, the Veteran maintained that his heart disorder has gotten progressively worse since first being diagnosed in March 1997.  

In April 2012, the Veteran stated on his Form 9 that he believed the February 2011 VA examiner's METs opinion was wrong, and that he felt his METs level should be between 3 and 7 due to his shortness of breath and lack of physical capacity. 

During an April 2012 cardiac evaluation, the examiner opined the Veteran's MET level was consistent with greater than 3 but less than 5 METs, there was no evidence of cardiac hypertrophy or dilatation and the last known left ventricular ejection fraction (LVEF) was 75 percent. 

In a September 2014 VA examination, the examiner opined the Veteran's MET level was consistent with greater than 3 but less than 5 METs, there was no evidence of cardiac hypertrophy or dilatation, and the LVEF was 60 percent. 

In an October and December 2014 statements, the Veteran maintained that his METs should be rated as 3 to 5 as found by his private physician.  Further, the Veteran stated his heart disease has prevented him from participating in daily living activities. 

In a December 2015 VA examination, the examiner opined the Veteran's MET level was consistent with greater than 3 but less than 5 METs, there was no evidence of cardiac hypertrophy or dilatation, and the LVEF was 60 percent.

In a January 2016 private examination, the examiner opined the Veteran's pharmacological stress test resulted in a maximal work rate of 1 MET.  The stress ECG was negative for ischemia, and there were no stress arrhythmias or conduction abnormalities. 

The aforementioned evidence reflects that the Veteran's coronary artery disease was manifested by consistent symptoms of dyspnea, fatigue, and chest pain.  

Prior to April 15, 2012, a 10 percent rating, but no higher, is warranted.  The probative evidence of record shows the Veteran's CAD was manifested by a workload of 7 to 10 METs. 

Prior to April 15, 2012, a rating in excess of 10 percent is not warranted.  In so finding, the Board recognizes that examination findings do not disclose workloads of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on ECG or EKG, echo, or x-ray. Accordingly, the Board finds that the criteria for the next higher 30 percent rating for coronary artery disease have not been met.  

From April 15, 2012 to January 19, 2016, a 60 percent rating, but no higher is warranted.  The probative evidence of record shows the Veteran's CAD was manifested by a workload of 3 to 5 METs. 

Furthermore, the Board finds that a rating in excess of 60 percent is not warranted for the period from April 15, 2012 to January 19, 2016.  In so finding, the Board recognizes that examination findings do not disclose that workloads of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or ejection fraction of less than 30 percent.  VA and private treatment records and examination reports also do not indicate chronic congestive heart failure.  

Accordingly, the Board finds that the criteria for a next higher 100 percent rating for coronary artery disease have not been met from April 15, 2012 to January 19. 2016.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

For the foregoing reasons and giving the Veteran the benefit of the doubt, the Board believes that beginning January 20, 2016, a 100 percent rating is warranted, as the probative evidence of record shows the Veteran's CAD was manifested by a workload of less than 3 METs.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; see also Gilbert, supra.  


II. TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The evidence shows that the Veteran is currently service connected for coronary artery disease, rated as 10 percent disabling from February 16, 2010, and 60 percent disabling from April 15, 2012 to January 19, 2016, and 100 percent disabling beginning January 20, 2016.  Therefore, as of April 15, 2012, the schedular percentage criteria for TDIU have been met. 38 C.F.R. § 4.16(a). 

The Board does not have jurisdiction to grant a TDIU in the first instance for the period prior to April 15, 2012, because the Veteran does not meet the percentage requirements for a schedular TDIU rating before that date.  The issue of a TDIU prior to April 15, 2012 is addressed in the remand portion of this decision.  

Turning to the evidence, first, the Board must determine when the Veteran was actually unemployed.  VA employment information records dated September 2015 reflect that the Veteran worked for the railroad industry and ceased employment on August 1, 2008.  

The December 2015 VA examiner noted that the Veteran had to retire because of angina pectoris, a symptom of his service connected coronary artery disease, rendering him unable to perform his work with the railroad. 

The Board notes that throughout the appeal period, the Veteran has consistently asserted that his coronary artery disease has prevented him from being physically capable of performing even daily tasks, which would thereby prohibit maintaining a job.  See March 2011, April 2011, and December 2014 Veteran's statements; April 2012 Substantive Appeal.

In this case, the evidence indicates that the Veteran has had difficulty maintaining a job based solely on his coronary artery disease symptoms.  The record reflects that the Veteran worked in the railroad industry for five years prior to his retirement.  Thereafter, the records do not reflect that he has been gainfully employed.  

Based on the evidence above and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected coronary artery disease renders him unable to secure or follow a substantially gainful occupation. 

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to a TDIU is warranted beginning April 15, 2012.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Prior to April 15, 2012, an initial rating in excess of 10 percent for coronary artery disease is denied. 

From April 15, 2012 to September 16, 2014, an initial 60 percent rating, but no higher, for coronary artery disease is granted.

From September 17, 2014 to January 19, 2016, an initial rating in excess of 60 percent for coronary artery disease is denied.  

From January 20, 2016, a 100 percent rating for coronary artery disease is granted.

From April 15, 2012, entitlement to a TDIU is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

With regard to a TDIU prior to April 15, 2012, the Veteran did not meet the criteria for a schedular TDIU at that time. See 38 C.F.R. §§ 3.340 , 3.341, 4.16.  Therefore, any award of TDIU prior to that date would be on extra-schedular basis.  A claim for a TDIU may be referred to Compensation and Pension Service when a veteran does not meet the percentage standards of 38 C.F.R. § 4.16(a), but is otherwise unemployable due to service-connected disabilities.  38 C.F.R. § 4.16(b).  As discussed above, the Veteran has indicated that he has been unemployed since 2008 due to his service-connected coronary artery disease, and remand is required for referral to Compensation and Pension Service.

Accordingly, the case is REMANDED for the following action:'

The AOJ should refer this case to the Director of Compensation Service for consideration of an extra-schedular TDIU prior to April 15, 2012.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


